Title: To Thomas Jefferson from John Vaughan, 30 August 1803
From: Vaughan, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Philad. 30 Augt. 1803
          
          Your favor of 14 Augt. I have recieved, & beg leave to repeat what I suggested on a former occasion, that I was so sensible of your important avocations; that I should (except where absolute necessity required it) avoid writing, if I concieved it would always involve you in the trouble of a reply—The Book was forwarded before your letter was received by a regular Washington trader, thro’ the medium of Mr Roberts.
          I hope you will excuse the liberty I have taken of enclosing a letter for M Livingston, it relates to business of the Society, & will be more likely to go Safe through the public office—
          I subjoin an extract of a letter I have received from Mr Dunbar & remain with the greatest respect 
          Dear Sir Your obedient Servt & friend
          
            
              Jn Vaughan
            
          
        